DETAILED ACTION
This action is responsive to communications filed 30 August 2022.
Claims 3, 10 and 17 remain canceled.
Claims 1-2, 4-9, 11-16, 18-23 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2022 was filed after the mailing date of the final Office action on 12 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bobak et al. (US-20090171708-A1) hereinafter Bobak.
Regarding claim 8, Bobak discloses:
A system ([0010] system) comprising: 
a processor ([0105] central processing unit), 
a communication interface ([0108] network subsystem to couple a central processing complex to a processing environment by a network service), and 
one or more non-transitory computer-readable storage media storing sequences of instructions, which when executed by the processor ([0105] memory and operating system), cause the processor to: 
concurrently display, on a display device of a computing device, a user interface including a graphical display and a list display ([FIG. 5B] list display on left, graphical display on right); 
wherein the graphical display includes a plurality of entity representations ([FIG. 5B] any one of objects in 550, e.g. WAS-1); 
wherein each entity representation of the plurality of entity representations represents a corresponding entity of a plurality of entities managed by a computing system ([0070] business resiliency (BR) management system [0072] e.g. for at least correlation and identification of dependencies between business functions and the supporting IT resources (i.e. managed by BR management system) [FIG. 5B] e.g. icons representing entities, such as WAS-1, DB2-A, Win image, etc.); 
wherein the list display includes a plurality of item entries ([FIG. 5B] recovery segments, redundancy groups, etc.); 
wherein each item entry of the plurality of item entries represents a corresponding item of a plurality of items ([FIG. 5B] recovery segment, e.g. App A recover segment); 
wherein each item of the plurality of items represents a particular node plan that defines relationships between two or more of the plurality of entities according to the particular node plan ([FIG. 5B] displaying list comprising recovery segments on left pane (i.e. a node plan for recovery segments) and displaying topology comprising nodes on right pane, further displaying arrows indicating relationships between nodes in the topology, see also [0171] topology reflected by a recovery segment (RS) [0557-0577] selected recovery segment is read into cache, and workflow topology is read into cache, and relationships are traversed, e.g. relationship type between source and destination nodes, and processing iterates until there are no more nodes in the template to traverse, and the pattern-matched marked set of nodes and relationships is returned to the caller, so that they can be highlighted in the BR UI, e.g. matched list of resources and relationships from the template found in the customer topology are returned (i.e. representing how the nodes are connected via a node plan of a recover segment)); 
receive, at the computing device, first user input that selects a particular item entry in the list display corresponding to a first item ([0557] selected recovery segment); and
responsive to the first user input selecting the particular item entry in the list display ([0557] selected recovery segment), automatically highlight a particular set of entity representations in the graphical display ([0557-0577] pattern-matched marked set of nodes and relationships is returned to the caller, so that they can be highlighted in the BR UI), wherein the particular set of entity representations is a set of two or more entity representations that correspond to entities that have the particular data relationship between them as defined by a first item ([0557] recovery segment (i.e. relationship of nodes belonging to a recovery segment)), and wherein highlighting the particular set of entity representations comprises presenting indicators illustrating how the two or more entities are related according to the data relationships defined by the first item ([FIG. 5B] showing arrows (i.e. indicators) between the nodes). 
Regarding claim 12, Bobak discloses:
The system of Claim 8, set forth above, wherein: 
each entity of the plurality of entities is a node in a multi-node computer system ([0390] displays the topology from the seed nodes in the recovery segment down to and including the dependent leaf nodes); and 
each item of the plurality of items is a data node ([FIG. 5B] e.g. recovery segments, redundancy groups, etc. (i.e. data defining a recovery segment, etc.)).
Regarding claims 1 and 15, they do not further define nor teach over the limitations of claim 8, therefore, claims 1 and 15 are rejected for at least the same reasons set forth above as in claim 8.
	Regarding claims 5 and 19, they do not further define nor teach over the limitations of claims 12, therefore, claims 5 and 19 are rejected for at least the same reasons set forth above as in claims 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobak in view of Gauvin et al. (US-7315985-B1) hereinafter Gauvin.
Regarding claim 13, Bobak discloses:
The system of Claim 8, set forth above, wherein: 
highlighting the particular set of entity representations involves highlighting the particular set of entity representations in a first way ([0557-0577] pattern-matched marked set of nodes and relationships is returned to the caller, so that they can be highlighted in the BR UI [FIG. 5B] showing arrows (i.e. indicators) between the nodes); 
Bobak does not explicitly disclose:
each item of the plurality of items has a second relationship with zero or more of the plurality of nodes; and
wherein the second relationship is a different type of relationship than the first relationship.
However, Gauvin discloses:
each item of the plurality of items has a second relationship with zero or more of the plurality of nodes ([col. 10, ls. 27-41] e.g. host elements, storage elements, connectivity elements [col. 11, ls. 58-col. 12, ls. 14] e.g. all host related devices (i.e. defining relationships between two or more of the elements to be displayed, e.g. related as hosts, related as storages, connectivity (see [col. 32, ls. 17-41] zone sets, e.g. particular zone set 260, wherein collection of zone sets, 261, 262 have different relationships and 261/262 will have a different relationships with the nodes than 260) etc.)); and
wherein the second relationship is a different type of relationship than the first relationship ([col. 32, ls. 17-41] [FIG. 13] zone sets, e.g. particular zone set 260, wherein collection of zone sets 261, 262 have different relationships and 261/262 will have a different relationships with the nodes than 260) etc. (i.e. active zone set 261, particular active zone set 260, and 262, e.g. planned zone sets, planned zones, switches, unzoned ports, etc.)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Bobak in view of Gauvin to have each item comprise multiple relationships with the entities. One of ordinary skill in the art would have been motivated to do so to denote different zone sets in the topology display (Gauvin, [col. 32, ls. 17-41] [FIG. 13]).
Regarding claim 14, Bobak-Gauvin disclose:
The system of Claim 13, set forth above, 
Bobak does not explicitly disclose:
further comprising sequences of instructions, which when executed by the processor, cause the processor to:
responsive to the first user input, automatically highlight a second set of entity representations in the graphical display in a second way;
wherein the second way is different than the first way; and
wherein the second set of entity representations is a set of entity representations that correspond to the one or more entities that have the second relationship with the item that corresponds to the particular item entry.
However, Gauvin discloses:
further comprising sequences of instructions ([col. 12, ls. 27-col. 13, ls. 5] memory system 112 (of computerized device 110) encoded with a resource manager application 120-1 representing software code such as data and/or logic instructions (e.g. stored in the memory or on another computer readable medium)), which when executed by the processor ([col. 12, ls. 27-col. 13, ls. 5] processor 113 can access the memory system 112 via the interconnection system 111 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the resource manager application 120-1 in order to produce the resource manager process 120-2), cause the processor to: 
responsive to the first user input, automatically highlight a second set of entity representations in the graphical display in a second way ([col. 32, ls. 17-41] e.g. certain host adapter ports highlighted with coupling conditions 272 shown in bold or different color links (i.e. in a second way) to indicate (i.e. indicators) that these coupling conditions are part of a zone selected by the user between the host elements 171 and the connectivity element 181-1 and its associated ports, likewise, between the connectivity element 181-1 and the storage element 195 that corresponds to a port within a storage device represented by the storage elements 191, and the resource manager 120 has highlighted the coupling condition links 272 to illustrate that these elements within the network topology view 200 are part of the zone 260 selected by the user (i.e. relationship defined by the first item, a particular zone set)); 
wherein the second way is different than the first way ([col. 32, ls. 17-41] wherein highlighted in bold is a first way and highlighted in different color links is a second way); and
-29-wherein the second set of entity representations is a set of entity representations that correspond to the one or more entities that have the second relationship with the item that corresponds to the particular item entry ([col. 10, ls. 27-41] e.g. host elements, storage elements, connectivity elements [col. 11, ls. 58-col. 12, ls. 14] e.g. all host related devices (i.e. defining relationships between two or more of the elements to be displayed, e.g. related as hosts, related as storages, connectivity (see [col. 32, ls. 17-41] zone sets, e.g. particular zone set 260, wherein collection of zone sets 261, 262 have different relationships and 261/262 will have a different relationships with the nodes than 260) etc.)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Bobak in view of Gauvin to have automatically highlighted in a second way a second set of entity representations different than the first way denoting a second relationship. One of ordinary skill in the art would have been motivated to do so to denote different zone sets in the topology display (Gauvin, [col. 32, ls. 17-41] [FIG. 13]).
	Regarding claims 6 and 20, they do not further define nor teach over the limitations of claims 13, therefore, claims 6 and 20 are rejected for at least the same reasons set forth above as in claims 13.
	Regarding claim 7, it does not further define nor teach over the limitations of claim 14, therefore, claim 7 is rejected for at least the same reasons set forth above as in claim 14.
Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobak in view of Towstopiat et al. (US-9098457-B2) hereinafter Towstopiat.
Regarding claim 9, Bobak discloses:
The system of Claim 8, set forth above, wherein: 
each entity of the plurality of entities is a node in a multi-node computer system ([0390] displays the topology from the seed nodes in the recovery segment down to and including the dependent leaf nodes); and 
Bobak does not explicitly disclose:
each item of the plurality of items is a protection group defining a data relationship between a source node providing a main point of access for the data and one or more destination nodes storing similar data or is a recovery plan defining a data relationship between a source node and a failover node configured to replicate data of the source node.  
However, Towstopiat discloses:
each item of the plurality of items is a recovery plan defining a data relationship between a source node and a failover node configured to replicate data of the source node ([col. 13, ls. 35-41] recovery plans are displayed in a recovery plan list and are graphically distinguished from each other based on status [FIG. 5] [col. 7, ls. 38-64] selection of a disaster recovery plan to execute and displays a first animated progress indicator in first region representing termination of one or more computing nodes at first site [col. 8, ls. 8-25] e.g. computing nodes within the associated business unit [col. 10, ls. 26-43] recovery plan specifying that computing nodes from first site are to be transferred to second site [col. 5, ls. 26-41] transfer referred to as a “failover” operation).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Bobak in view of Towstopiat to have represented a particular node plan that defines relationships between two or more of the plurality of entities according to the particular node plan in each item of the plurality of items as a recovery plan defining a data relationship between nodes for failover and data replication. One of ordinary skill in the art would have been motivated to do so to display recovery plans in a list and graphically distinguish them from each other based on status, where recovery plans specify the computing nodes that are to be transferred  (Towstopiat, [col. 8, ls. 8-25] [col. 10, ls. 26-43] [col. 13, ls. 35-41]).
Regarding claims 2 and 16, they do not further define nor teach over the limitations of claims 9, therefore, claims 2 and 16 are rejected for at least the same reasons set forth above as in claims 9.
Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobak in view of Sancheti (US-10210048-B2).
Regarding claim 11, Bobak discloses:
The system of Claim 8, set forth above, wherein: 
each entity of the plurality of entities is a node in a multi-node computer system ([0390] displays the topology from the seed nodes in the recovery segment down to and including the dependent leaf nodes); and 
Bobak does not disclose:
each item of the plurality of items is a virtual machine snapshot defining a data relationship between a source node containing data corresponding to a primary implementation of a virtual machine and one or more destination nodes containing copies of the implementation of the virtual machine. 
However, Sancheti discloses:
each item of the plurality of items is a virtual machine snapshot defining a data relationship between a source node containing data corresponding to a primary implementation of a virtual machine and one or more destination nodes containing copies of the implementation of the virtual machine ([FIG. 6] [col. 55, ls. 4-20] interface presents to a user a list of virtual machine snapshots, e.g. virtual machine to which each snapshot corresponds, and the storage path where the snapshot copy is located (i.e. the storage device/volume/etc.) [col. 56, ls. 37-50] e.g. snapshot copy operation for a selected one or the plurality of virtual machines).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Bobak in view of Sancheti to have had each item of the plurality of items being a virtual machine snapshot. One of ordinary skill in the art would have been motivated to do so to have interfaces through which users and system processes can retrieve information about the status of snapshot and backup copying and other information management operations (Sancheti, [col. 53, ls. 46-55]). 
Regarding claims 4 and 18, they do not further define nor teach over the limitations of claim 11, therefore, claims 4 and 18 are rejected for at least the same reasons set forth above as in claim 11.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobak in view of Porter (US-20060026509-A1).
Regarding claim 22, Bobak discloses:
The system of Claim 8, set forth above, 
further comprising sequences of instructions ([0102] operating system manages execution of a Business Resilience System), which when executed by the processor ([0101] CPU executing an operating system), cause the processor to: 
Bobak does not explicitly disclose:
receive, at the computing device, second user input that selects a particular entity representation in the graphical display; and 
responsive to the second user input, automatically highlight a particular set of item entries in the list display; 
wherein the particular set of item entries is a set of item entries that correspond to one or more items that have a relationship with the entity that corresponds to the particular entity representation.
However, Porter discloses:
receive, at the computing device, second user input that selects a particular entity representation in the graphical display ([0036] selecting one or more components on the map view); and 
responsive to the second user input, automatically highlight a particular set of item entries in the list display ([0036] selecting one or more components on the map view may cause those items to appear selected on the hierarchical view, thereby showing the hierarchical relations of the selected component, wherein appearing selected is equated to highlighting the items to show relations of the selected component); 
wherein the particular set of item entries is a set of item entries that correspond to one or more items that have a relationship with the entity that corresponds to the particular entity representation ([0036] selecting one or more components on the map view may cause those items to appear selected on the hierarchical view, thereby showing the hierarchical relations (i.e. items having a relationship with the entity that corresponds to the particular entity representation) of the selected component, wherein appearing selected is equated to highlighting the items to show relations of the selected component).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Bobak in view of Porter to have received a second input that selects a particular entity representation in the graphical display to highlight a particular set of item entries in the list display that correspond to one or more items that have a relationship with the entity that corresponds to the particular entity representation. One of ordinary skill in the art would have been motivated to do so to allow a selection of one or more components on the map view which may cause those items to appear selected on the hierarchical view to show the hierarchical relations (Porter, [0036]).
Regarding claims 21 and 23, they do not further define nor teach over the limitations of claim 22, therefore, claims 21 and 23 are rejected for at least the same reasons set forth above as in claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (US-20140301243-A1) METHOD AND APPARATUS FOR PRESENTING NETWORK PATH;
Bluestone et al. (US-20160247246-A1) PLAN VISUALIZATION;
Duggan et al. (US-20160077919-A1) METHODS AND APPARATUS TO PERFORM SITE RECOVERY OF A VIRTUAL DATA CENTER;
Halim et al. (US-20090254593-A1) ONLINE-ASSISTED BACKUP AND RESTORE;
Lyadvinsky et al. (US-9471441-B1) SYSTEMS AND METHODS FOR BACKUP OF VIRTUAL MACHHINES;
Allen et al. (US-20040215764-A1) METHOD, SYSTEM, AND PROGRAM FOR RENDERING A VISUALIZATION OF AGGREGATIONS OF NETWORK DEVICES;
Anslow et al. (US-20030130821-A1) METHOD, SYSTEM, AND PROGRAM FOR RENDERING A VISUALIZATION OF NETWORK DEVICES;
Burr et al. (US-9148349-B1) DYNAMIC GRAPHICAL DISPLAY OF COMPONENTS IN A DATA STORAGE SYSTEM;
Benn et al. (US-7971094-B1) METHOD, SYSTEM AND APPARATUS FOR CREATING AND EXECUTING A FAILOVER PLAN ON A COMPUTER NETWORK;
Gao et al. (US-8386593-B1) COMPUTER AIDED NETWORK ENGINEERING SYSTEM, APPARATUS, AND METHOD;
Muthu et al. (US-20140022275-A1) SCALABLE MAP DISPLAYS;
Notari et al. (US-9781008-B1) VISUALIZATION OF DYNAMIC FABRIC AUTOOMATION NETWORK TOPOLOGY;
Lefebvre et al. (US-9503467-B2) NETWORK ANOMALY DETECTION;
Bielenberg et al. (US-20170111236-A1) VIRTUAL NETWORK MANAGEMENT;
Chitalia et al. (US-10728121-B1) DASHBOARD FOR GRAPHIC DISPLAY OF COMPUTER NETWORK TOPOLOGY.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453